Exhibit 10.2

VOTING AGREEMENT

THIS VOTING AGREEMENT (this “Agreement”) is entered into as of April 30, 2018 by
and among (i) Ceridian HCM Holding Inc., a Delaware corporation (the “Company”),
(ii) Thomas H. Lee Equity Fund VI, L.P., a Delaware limited partnership, Thomas
H. Lee Parallel Fund VI, L.P., a Delaware limited partnership, Thomas H. Lee
Parallel (DT) Fund VI, L.P., a Delaware limited partnership, Great-West
Investors, L.P., a Delaware limited partnership, Putnam Investments Employees’
Securities Company III, LLC, a Delaware limited liability company, THL
Coinvestment Partners, L.P., a Delaware limited partnership, THL Operating
Partners, L.P., a Delaware limited partnership, THL Equity Fund VI Investors
(Ceridian), L.P., a Delaware limited partnership, THL Equity Fund VI Investors
(Ceridian) II, L.P., a Delaware limited partnership, THL Equity Fund VI
Investors (Ceridian) III, LLC, a Delaware limited liability company, THL Equity
Fund VI Investors (Ceridian) IV, LLC, a Delaware limited liability company, THL
Equity Fund VI Investors (Ceridian) V, LLC, a Delaware limited liability company
(together with the THL Affiliates (as defined below), “THL”), and (iii) Cannae
Holdings, LLC, a Delaware limited liability company (together with the Cannae
Affiliates (as defined below), “Cannae”). THL and Cannae are collectively
referred to herein as the “Sponsor Stockholders”.

WHEREAS, the Company is currently contemplating an underwritten initial public
offering (the “IPO”) of shares of its Common Stock (as defined below);

WHEREAS, as of the closing date of the IPO (the “Closing Date”), the Sponsor
Stockholders collectively hold at least a majority of the outstanding Voting
Securities (as defined below);

WHEREAS, pursuant to this Agreement, the Sponsor Stockholders agree to vote all
of their Voting Securities as a group to elect certain members of the Company’s
board of directors (“Board”) as set forth herein; and

WHEREAS, pursuant to this Agreement, the Sponsor Stockholders agree to
coordinate with one another regarding dispositions or distributions of their
Stockholder Shares (as defined below), as set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

ARTICLE I. DEFINITIONS

Section 1.01. Definitions. Capitalized terms used herein shall have the
following meanings:

“Affiliate” means, with respect to any Person, an “affiliate” as defined in Rule
405 of the regulations promulgated under the Securities Act.

“Agreement” shall have the meaning set forth in the Preamble.



--------------------------------------------------------------------------------

“beneficially own” or “beneficial ownership” shall have the meaning ascribed to
such terms in Rule 13d-3 under the Exchange Act.

“Board” shall have the meaning set forth in the Recitals.

“Bylaws” shall have the meaning set forth in Section 2.01(a).

“Cannae” shall have the meaning set forth in the Preamble.

“Cannae Affiliate” means any Affiliate of Cannae holding Voting Securities on or
after the date hereof.

“Common Stock” shall mean shares of Common Stock, par value $0.01 per share, of
the Company, or any successor shares into which such shares of Common Stock are
exchanged or reclassified.

“Closing Date” shall have the meaning set forth in the Recitals.

“Company” shall have the meaning set forth in the Preamble.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations promulgated pursuant thereto.

“Governmental Authority” means any: (i) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(ii) U.S. and other federal, state, local, municipal, foreign or other
government; or (iii) governmental or quasi-governmental authority of any nature
(including any governmental division, department, agency, commission,
instrumentality, official, organization, unit, body or entity and any court or
other tribunal).

“Initial Designations” shall have the meaning set forth in Section 2.01(e).

“IPO” shall have the meaning set forth in the Recitals.

“Law” means any applicable constitutional provision, statute, act, code, law,
regulation, rule, ordinance, order, decree, ruling, proclamation, resolution,
judgment, decision, declaration, or interpretative or advisory opinion or letter
of a Governmental Authority and shall include, for the avoidance of any doubt,
the General Corporation Law of the State of Delaware and the listing or other
standards of any applicable stock exchange, including the New York Stock
Exchange, the Toronto Stock Exchange or any successors thereto.

“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, joint stock company, joint venture,
association, company, estate, trust, bank trust company, land trust, business
trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity
and any government or agency or political subdivision thereof.

 

2



--------------------------------------------------------------------------------

“Public Sale” means any sale of Stockholder Shares or other Company securities,
as applicable, to the public pursuant to an offering registered under the
Securities Act or to the public through a broker, dealer or market maker
pursuant to the provisions of Rule 144 adopted under the Securities Act;
provided, that the IPO is deemed not to be a Public Sale, for purposes hereof.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated pursuant thereto.

“Sponsor Director Designee” shall mean a director designated by a Sponsor
Stockholder or Sponsor Stockholders (as applicable) in accordance with this
Agreement to serve on the Board.

“Stockholder Shares” means any Voting Securities held by any of the Sponsor
Stockholders as of the date hereof or at any time thereafter. As to any
particular shares constituting Stockholder Shares, such shares shall cease to be
Stockholder Shares when they have been transferred pursuant to a Public Sale.
For the avoidance of doubt, all Voting Securities held by Cannae and THL as of
the date hereof are Stockholder Shares.

“THL” shall have the meaning set forth in the Preamble.

“THL Affiliate” means any (i) Affiliate of Thomas H. Lee Partners. L.P., a
Delaware limited partnership, holding Voting Securities on or after the date
hereof, and (ii) any Affiliate of Great-West Investors L.P. or Putnam
Investments Employees’ Securities Company III LLC, holding on or after the date
hereof any Voting Securities (and any and all securities of any kind whatsoever
which may be issued after the date hereof in respect of, or in exchange for,
such shares of the Company pursuant to a merger, consolidation, stock split,
stock dividend or recapitalization of the Company or otherwise) that are subject
to this Agreement as of the date hereof.

“Total Number of Directors” shall have the meaning set forth in Section 2.01(a).

“Voting Securities” means Common Stock and any other securities of the Company
entitled to vote generally in the election of directors of the Company.

Section 1.02. Construction. Whenever the context requires, the gender of all
words used in this Agreement includes the masculine, feminine and neuter forms
and the singular form of words shall include the plural and vice versa. All
references to Articles and Sections refer to articles and sections of this
Agreement, respectively. Whenever the words “include,” “includes” or “including”
are used in this Agreement, they shall be deemed to be followed by the words
“without limitation” (except to the extent the context otherwise provides). This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting or causing any
instrument to be drafted.

ARTICLE II. VOTING AGREEMENT

Section 2.01. Composition of the Board.

(a) On the Closing Date, the authorized number of directors on the Board shall
be established at nine (9) directors, with two vacancies, but may be increased
or decreased as

 

3



--------------------------------------------------------------------------------

determined from time to time exclusively by resolution duly adopted by the Board
of Directors in accordance with the Amended and Restated Bylaws of the Company,
as may be amended from time to time (the “Bylaws”) (including as required by
applicable Law) (the number of directors authorized at any given time, the
“Total Number of Directors”).

(b) Notwithstanding the foregoing Section 2.01(a), during the term of this
Agreement, and subject to applicable Law, THL and Cannae shall have the right to
(by mutual agreement) determine the Total Number of Directors.

(c) Effective as of the Closing Date, each of THL and Cannae shall vote all of
their Voting Securities and shall take all other necessary or desirable actions
within their control (whether in the capacity as a stockholder or otherwise, and
including, without limitation, attendance at meetings in person or by proxy for
purposes of obtaining a quorum and execution of written consents in lieu of
meetings), and the Company shall take all necessary and desirable actions within
its control, so that five (5) Sponsor Director Designees designated (by mutual
agreement) by THL and Cannae shall initially be elected to the Board (the
“Initial Designations”).

(d) Following the Initial Designations:

(i) each of THL and Fidelity shall vote all of their Voting Securities and shall
take all other necessary or desirable actions within their control (whether in
the capacity as a stockholder or otherwise, and including, without limitation,
attendance at meetings in person or by proxy for purposes of obtaining a quorum
and execution of written consents in lieu of meetings); and

(ii) the Company shall take all necessary and desirable actions within its
control (including, without limitation, including in the slate of nominees
nominated by the Board (or an authorized committee thereof) for election as
directors of the Company by the stockholders of the Company each Sponsor
Director Designee),

to cause the Sponsor Director Designees designated by THL and Cannae in
accordance with Section 2.01(e) or Section 2.01(f), as applicable, to be elected
to the Board at any meeting of the stockholders of the Company called for such
purpose.

(e) For so long as THL and Cannae collectively hold greater than or equal to
50 percent (50%) in voting power of all the then-outstanding Voting Securities
as of such date, then:

(i) for so long as Cannae holds greater than or equal to twelve and one half of
a percent (12.5%) in voting power of all the then-outstanding Voting Securities,
THL and Cannae shall have the right to designate (by mutual agreement) five
(5) Sponsor Director Designees;

(ii) for so long as Cannae holds greater than or equal to seven and one half of
a percent (7.5%) but less than twelve and one half of a percent (12.5%) in
voting power of all the then-outstanding Voting Securities, THL shall have the
right to individually designate four (4) Sponsor Director Designees and Cannae
shall have the right to individually designate one (1) Sponsor Director
Designee; and

 

4



--------------------------------------------------------------------------------

(iii) if Cannae holds less than seven and one half of a percent (7.5%) in voting
power of all the then-outstanding Voting Securities, then THL shall have the
right to individually designate five (5) Sponsor Director Designees and Cannae
shall not have the right to designate any Sponsor Director Designee.

(f) At such time as THL and Cannae cease to collectively hold greater than or
equal to 50 percent (50%) in voting power of all the then-outstanding Voting
Securities as of such date, then each of THL and Cannae will have the right to
individually designate:

(i) for so long as such party holds at least forty percent (40%) in voting power
of all the then-outstanding Voting Securities, a total of four (4) Sponsor
Director Designees;

(ii) for so long as such party holds at least thirty percent (30%) but less than
forty percent (40%) in voting power of all the then-outstanding Voting
Securities, a total of three (3) Sponsor Director Designees;

(iii) for so long as such party holds at least twenty percent (20%) but less
than thirty percent (30%) in voting power of all the then-outstanding Voting
Securities, a total of two (2) Sponsor Director Designees;

(iv) for so long as such party holds at least ten percent (10%) but less than
twenty percent (20%) in voting power of all the then-outstanding Voting
Securities, one (1) Sponsor Director Designee.

(g) If the:

(i) Sponsor Stockholders cease to have the right to designate (by mutual
agreement) five (5) Sponsor Director Designees to the Board pursuant to
Section 2.01(e)(i), then any Sponsor Director Designee who is not designated by
THL or Cannae to remain on the Board as a Sponsor Director Designee of THL or
Cannae (as applicable) in accordance with Section 2.01(e)(ii),
Section 2.01(e)(iii) or Section 2.01(f) shall immediately resign from the Board;

(ii) number of Sponsor Director Designees that a Sponsor Stockholder has the
right to individually designate to the Board is decreased pursuant to
Section 2.01(e)(ii), Section 2.01(e)(iii) or Section 2.01(f), then the
corresponding number of Sponsor Director Designees of such Sponsor Shareholder
shall resign from the Board,

and the Company and the Sponsor Stockholders shall be promptly required to take
any and all actions necessary or appropriate to cooperate in ensuring the
removal of such Sponsor Director Designee.

(h) Except as provided in Section 2.01(g), in the event that any Sponsor
Director Designee (the “Departing Sponsor Director Designee”) for any reason
ceases to serve as a member of the Board during such Person’s term of office,
the resulting vacancy on the Board shall be filled by a Sponsor Director
Designee by the Sponsor Stockholder or Sponsor Stockholders (as applicable) who
was entitled to designate the Departing Sponsor Director Designee in accordance
with Section 2.01(e) or Section 2.01(f), as applicable.

 

5



--------------------------------------------------------------------------------

(i) In the event that a THL Affiliate that is party hereto or a Cannae Affiliate
that is party hereto transfers, directly or indirectly, any Voting Securities to
a THL Affiliate or a Cannae Affiliate, respectively, that is not already a party
to this Agreement, such transferring party shall, as a condition to any such
transfer, require such transferee to enter into a joinder agreement to become
party to this Agreement and be deemed to be a party for all purposes herein.
Subject to the foregoing, for the avoidance of doubt, the parties hereto
acknowledge and agree that this Agreement does not restrict or otherwise impair
any rights of THL or Cannae to sell, assign or otherwise transfer their
respective shares of Common Stock to any other Person.

(j) The Company shall reimburse the Sponsor Director Designees for all
reasonable out-of-pocket expenses incurred in connection with their attendance
at meetings of the Board or the board of directors of any of the Company’s
Subsidiaries, and any committees thereof, including without limitation travel,
lodging and meal expenses, in accordance with the Company’s reimbursement
policies.

(k) The Company shall obtain customary director and officer indemnity insurance
on commercially reasonable terms which insurance shall cover each member of the
Board and the members of each board of directors of each of the Company’s
Subsidiaries. The Company and its Subsidiaries shall enter into director and
officer indemnification agreements, substantially in the form attached at
Exhibit B hereto, with each of the Sponsor Director Designees.

ARTICLE III. COORDINATION REGARDING TRANSFERS

For so long as each Sponsor Stockholder is entitled to designate a Sponsor
Director Designee, any Sponsor Stockholder wishing to (i) dispose of or
otherwise transfer any Stockholder Shares pursuant to a Public Sale, or
(ii) distribute or otherwise transfer any Stockholder Shares to such Sponsor
Stockholder’s investors, stockholder’s limited partners, stockholder’s members
or equivalent Persons holding an ownership interest in such Sponsor Stockholder,
shall use commercially reasonable efforts to consult with (x) the Company, and
(y) any other Sponsor Stockholder entitled to designate a Sponsor Director
Designee, prior to taking such action or entering into any definitive agreement
with respect to such action.

ARTICLE IV. GENERAL PROVISIONS

Section 4.01. Notices.

(a) All notices and other communications under this Agreement shall be in
writing and shall be deemed given (i) when delivered personally by hand (with
written confirmation of receipt), (ii) when sent by e-mail, (iii) when received
or rejected by the addressee if sent by registered or certified mail, postage
prepaid, return receipt requested, or (iv) one Business Day following the day
sent by reputable overnight courier (with written confirmation of receipt), in
each case at the following addresses (or to such other address as a party may
have specified by notice given to the other party pursuant to this provision):

 

6



--------------------------------------------------------------------------------

  (i)

if to the Company, to:

Ceridian HCM Holding Inc.

3311 East Old Shakopee Road

Minneapolis, MN 55425

Attention: William E. McDonald, Senior Vice President, Deputy General

Counsel and Corporate Secretary

E-mail: William.Mcdonald@ceridian.com;

officeofgeneralcounsel@ceridian.com

with a copy, which shall not constitute notice, to:

Weil, Gotshal & Manges, LLP

100 Federal Street, 34th Floor

Boston, MA 02110

Attention: Shayla K. Harlev and Matthew W. Goulding

Email: shayla.harlev@weil.com; Matthew.goulding@weil.com

 

  (ii)

if to Cannae, to:

Cannae Holdings, LLC

1701 Village Center Circle

Las Vegas, Nevada 89134

Attention: Michael Gravelle

Email: MGravelle@fnf.com

with a copy, which shall not constitute notice, to:

Weil, Gotshal & Manges, LLP

100 Federal Street, 34th Floor

Boston, MA 02110

Attention: Shayla K. Harlev and Matthew W. Goulding

Email: shayla.harlev@weil.com; Matthew.goulding@weil.com

 

  (iii)

if to a THL Party, to:

c/o Thomas H. Lee Partners, L.P.

100 Federal Street, 35th Floor

Boston, MA 02110

Attention: Ganesh B. Rao and Shari H. Wolkon

Email: G.Rao@weil.com; SWolkon@weil.com

with a copy, which shall not constitute notice, to:

Weil, Gotshal & Manges, LLP

100 Federal Street, 34th Floor

Boston, MA 02110

Attention: Shayla K. Harlev and Matthew W. Goulding

Email: shayla.harlev@weil.com; Matthew.goulding@weil.com

 

7



--------------------------------------------------------------------------------

(b) Whenever any notice is required to be given by Law or this Agreement, a
written waiver thereof, signed by the Person entitled to notice, whether before
or after the time stated therein, shall be deemed equivalent to the giving of
such notice.

Section 4.02. Amendment; Waiver. This Agreement may be amended, supplemented or
otherwise modified only by a written instrument executed by each of the parties
hereto. No waiver by any party of any of the provisions hereof will be effective
unless explicitly set forth in writing and executed by the party so waiving. The
waiver by any party hereto of a breach of any provision of this Agreement will
not operate or be construed as a waiver of any subsequent breach.

Section 4.03. Termination; Survival. This Agreement will terminate automatically
(x) as to each Sponsor Stockholder, upon the time at which such Sponsor
Stockholder ceases to hold the right to designate a Sponsor Designee Director,
and (y) as to all parties, upon the time at which no Sponsor Stockholder holds
the right to designate a Sponsor Designee Director. Section 2.01(j) and
Section 2.01(k) shall survive the termination of this Agreement.

Section 4.04. Further Assurances. The parties hereto will sign such further
documents, cause such meetings to be held, resolutions passed, exercise their
votes and do and perform and cause to be done such further acts and things
necessary, proper or advisable in order to give full effect to this Agreement
and every provision hereof.

Section 4.05. Assignment. This Agreement will inure to the benefit of and be
binding on the parties hereto and their respective successors and permitted
assigns. Except as specifically provided herein, this Agreement may not be
assigned without the express prior written consent of the other parties hereto,
and any attempted assignment, without such consents, will be null and void.

Section 4.06. Third Parties. This Agreement does not create any rights, claims
or benefits inuring to any Person that is not a party hereto nor create or
establish any third party beneficiary hereto.

Section 4.07. Governing Law. This Agreement shall be governed by and construed
in accordance with, the Laws of the State of Delaware without giving effect to
any choice of Law or conflict of Law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the Law
of any jurisdiction other than the State of Delaware.

Section 4.08. Jurisdiction; WAIVER OF JURY TRIAL. In any judicial proceeding
involving any dispute, controversy or claim arising out of or relating to this
Agreement, each of the parties hereto unconditionally accepts the non-exclusive
jurisdiction and venue of the Court of Chancery located in the State of Delaware
or the United States District Court for the District of Delaware, and the
appellate courts to which orders and judgments thereof may be appealed. In any
such judicial proceeding, the parties hereto agree that in addition to any
method for the service of process permitted or required by such courts, to the
fullest extent permitted by Law, service of process may be made by delivery
provided pursuant to the directions in Section 4.01. EACH OF THE PARTIES HERETO
HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING ANY DISPUTE,
CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR RELATING TO
THE COMPANY OR ITS OPERATIONS.

 

8



--------------------------------------------------------------------------------

Section 4.09. Specific Performance. Each party hereto acknowledges and agrees
that in the event of any breach of this Agreement by any of them, the other
parties hereto would be irreparably harmed and could not be made whole by
monetary damages. Each party accordingly agrees to waive the defense in any
action for specific performance that a remedy at Law would be adequate and that
the parties, in addition to any other remedy to which they may be entitled at
Law or in equity, shall be entitled to specific performance of this Agreement
without the posting of bond.

Section 4.10. Entire Agreement. This Agreement sets forth the entire
understanding of the parties hereto with respect to the subject matter hereof.
There are no agreements, representations, warranties, covenants or
understandings with respect to the subject matter hereof or thereof other than
those expressly set forth herein and therein. This Agreement supersedes all
other prior agreements and understandings between the parties with respect to
such subject matter.

Section 4.11. Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future Laws effective during
the term of this Agreement, such provision shall be fully severable; this
Agreement shall be construed and enforced as if such illegal, invalid, or
unenforceable provision had never comprised a part of this Agreement; and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement. Furthermore, in lieu of each such illegal,
invalid or unenforceable provision, there shall be added automatically as a part
of this Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.

Section 4.12. Table of Contents, Heading and Captions. The table of contents,
headings, subheadings and captions contained in this Agreement are included for
convenience of reference only, and in no way define, limit or describe the scope
of this Agreement or the intent of any provision hereof.

Section 4.13. Counterparts. This Agreement and any amendment hereto may be
signed in any number of separate counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one Agreement (or
amendment, as applicable). Any signature page delivered electronically or by
facsimile (including without limitation transmission by Portable Document Format
or other fixed image form) shall be binding to the same extent as an original
signature page.

Section 4.14. Effectiveness. This Agreement shall become effective upon the
Closing Date.

Section 4.15. No Recourse. This Agreement may only be enforced against, and any
claims or cause of action that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement may
only be made against the entities that are expressly identified as parties
hereto and no past, present or future Affiliate, director,

 

9



--------------------------------------------------------------------------------

officer, employee, incorporator, member, manager, partner, shareholder, agent,
attorney or representative of any party hereto shall have any liability for any
obligations or liabilities of the parties to this Agreement or for any claim
based on, in respect of, or by reason of, the transactions contemplated hereby.

[Signature Pages Follow]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

THE COMPANY: CERIDIAN HCM HOLDING INC.

By:

 

 

Name:

 

Scott A. Kitching

Title:

 

Executive Vice President, General Counsel

 

and Assistant Secretary

 

[SIGNATURE PAGE TO VOTING AGREEMENT]



--------------------------------------------------------------------------------

CANNAE: CANNAE HOLDINGS, LLC By:  

/s/ Michael L. Gravelle

Name:   Michael L. Gravelle Title:   Managing Director, General Counsel and  
Corporate Secretary

 

[SIGNATURE PAGE TO VOTING AGREEMENT]



--------------------------------------------------------------------------------

THL:

 

THOMAS H. LEE EQUITY FUND VI, L.P. By: THL Equity Advisors VI, LLC its general
partner By: Thomas H. Lee Partners, LP. its sole member By: Thomas H. Lee
Advisors LLC, its general partner By: THL Holdco LLC its managing member By:  

/s/ Charles P. Holden

  Name: Charles P. Holden   Title:   Authorized Signatory THOMAS H. LEE PARALLEL
FUND VI, L.P. By: THL Equity Advisors VI, LLC its general partner By: Thomas H.
Lee Partners, LP. its sole member By: Thomas H. Lee Advisors LLC, its general
partner By: THL Holdco LLC its managing member By:  

/s/ Charles P. Holden

  Name: Charles P. Holden   Title:   Authorized Signatory

 

[SIGNATURE PAGE TO VOTING AGREEMENT]



--------------------------------------------------------------------------------

THOMAS H. LEE PARALLEL (DT) FUND VI, L.P. By: THL Equity Advisors VI, LLC, its
general partner By: Thomas H. Lee Partners, L.P. its sole member By: Thomas H.
Lee Advisors, LLC its general partner By: THL Holdco, LLC, its managing member
By:  

/s/ Charles P. Holden

  Name: Charles P. Holden   Title:   Authorized Signatory GREAT-WEST INVESTORS,
LP By: Thomas H. Lee Advisors, LLC, its attorney-in-fact By: THL Holdco LLC, its
managing member By:  

/s/ Charles P. Holden

  Name: Charles P. Holden   Title:   Authorized Signatory

 

[SIGNATURE PAGE TO VOTING AGREEMENT]



--------------------------------------------------------------------------------

PUTNAM INVESTMENTS EMPLOYEES’ SECURITIES COMPANY III, LLC By: Putnam Investment
Holdings, LLC, its managing member By: Putnam Investments , LLC, its managing
member By: Thomas H. Lee Advisors, LLC, its attorney-in-fact By: THL Holdco LLC,
its managing member By:  

/s/ Charles P. Holden

  Name: Charles P. Holden   Title:   Authorized Signatory THL COINVESTMENT
PARTNERS, L.P. By: Thomas H. Lee Partners, L.P., its general partner By: Thomas
H. Lee Advisors, LLC, its general partner By: THL Holdco LLC, its managing
member By:  

/s/ Charles P. Holden

  Name: Charles P. Holden   Title:   Authorized Signatory

 

[SIGNATURE PAGE TO VOTING AGREEMENT]



--------------------------------------------------------------------------------

THL EQUITY FUND VI INVESTORS (CERIDIAN), L.P. By: THL Equity Advisors VI LLC,
its genera l partner By: THOMAS H. LEE Partners, L.P. its sole member By: THOMAS
H. LEE Advisors, LLC, its general partner By: THL Holdco, LLC its managing
member By:  

/s/ Charles P. Holden

  Name: Charles P. Holden   Title:   Authorized Signatory THL OPERATING
PARTNERS, L.P. By: THOMAS H. LEE Partners L.P., its general partner By: Thomas
H. Lee Advisors LLC its general partner By: THL Holdco, LLC its managing member
By:  

/s/ Charles P. Holden

  Name: Charles P. Holden   Title:   Authorized Signatory

 

[SIGNATURE PAGE TO VOTING AGREEMENT]



--------------------------------------------------------------------------------

THL EQUITY FUND VI INVESTORS (CERIDIAN) II, L.P. By: THL Equity Advisors VI, LLC
its general partner By: THOMAS H. LEE Partners , L. P., its sole member By:
THOMAS H. LEE Advisors, LLC, its general partner By: THL Holdco, LLC, its
managing member By:  

/s/ Charles P. Holden

  Name: Charles P. Holden   Title:   Authorized Signatory THL EQUITY FUND VI
INVESTORS (CERIDIAN) III, LLC By: THL Equity Advisors VI, LLC its general
partner By: THOMAS H. LEE Partners , L. P., its sole member By: THOMAS H. LEE
Advisors, LLC, its general partner By: THL Holdco, LLC, its managing member By:
 

/s/ Charles P. Holden

  Name: Charles P. Holden   Title:   Authorized Signatory

 

[SIGNATURE PAGE TO VOTING AGREEMENT]



--------------------------------------------------------------------------------

THL EQUITY FUND VI INVESTORS (CERIDIAN) IV, LLC By: THL Equity Advisors VI, LLC
its manager By: THOMAS H. LEE Partners, L.P., its sole member By: THOMAS H. LEE
Advisors, LLC, its general partner By: THL Holdco, LLC, its managing member By:
 

/s/ Charles P. Holden

  Name: Charles P. Holden   Title:   Authorized Signatory THL EQUITY FUND VI
INVESTORS (CERIDIAN) V, LLC By: THL Equity Advisors VI, LLC its manager By:
THOMAS H. LEE Partners, L.P., its sole member By: THOMAS H. LEE Advisors, LLC,
its general partner By: THL Holdco, LLC, its managing member By:  

/s/ Charles P. Holden

  Name: Charles P. Holden   Title:   Authorized Signatory

 

[SIGNATURE PAGE TO VOTING AGREEMENT]



--------------------------------------------------------------------------------

THL EQUITY FUND VI INVESTORS (CERIDIAN) VI, LLC By:   THL Equity Advisors VI,
LLC,   its general partner By:   THOMAS H. LEE Partners , L. P.,   its sole
member By:   THOMAS H. LEE Advisors, LLC,   its general partner By:   THL
Holdco, LLC,   its managing member By:  

/s/ Charles P. Holden

  Name: Charles P. Holden   Title:   Authorized Signatory

 

[SIGNATURE PAGE TO VOTING AGREEMENT]